department of the treasury internal_revenue_service washington d c 2uugz8026 we tax_exempt_and_government_entities_division apr uniform issue list sestier rat legend taxpayer a company b custodian c amount plan x account y dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount taxpayer a asserts that his failure to accomplish a rollover to an individual_retirement_arrangement ira within the 60-day period prescribed by code sec_402 was due to the confusing nature of custodian c’s on-line new account registration web page and the failure of custodian c to recognize taxpayer a’s direct_rollover from plan x which led to amount being placed into a non-ira taxpayer a further represents that amount has not been used for any account purpose taxpayer a represents that prior to his retirement he participated in plan x as an employee of company b on date company b’s benefits manager notified taxpayer a that under the plan’s terms he had to transfer his retirement_funds from plan x to another eligible_retirement_plan on date taxpayer a completed an on-line application with custodian c to establish what he believed was an ira in fact account y was a non-ira individual_account on date taxpayer a completed a form electing a direct_rollover from plan x to a traditional_ira and indicated account y as the recipient ira by check dated date plan x transmitted amount to custodian c which was deposited into account y a non-ira account on date taxpayer a having attained age contacted custodian c to inquire about mandatory distributions for that might be required from account y on date custodian c informed taxpayer a that account y was not an ira and on december custodian c informed taxpayer a that it was not possible to change account y from an individual to an ira account documentation submitted by taxpayer a indicates that custodian c has changed its on-line new account registration web page to no longer default to an individual_account screen and added non-retirement to the individual and joint_tenants selections based on the facts and representations you request a ruling under the terms of sec_402 of the code that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or 2uu62z8 other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the confusing nature of custodian c’s on-line web page and custodian c’s failure to recognize the distribution of amount as a direct_rollover from plan x therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount less required minimum distributions for and into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount less required minimum distributions for and will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent 2uvu62z8 if vou wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely campo wire carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice notice of intention to disclose
